 196DECISIONS OF THENATIONALLABOR RELATIONS BOARD'CommunicationsWorkers of America,Local 9509,AFL-CIO (Pacific Bell)andFrances Cochran.Case 21-CB-10002June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn July 28, 1988, Administrative Law JudgeClifford H. Anderson issued the attached decision.The General Counsel filed exceptions and a sup-porting brief and the Respondent filed an answer-ing brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified and to adopt the recom-mended Order.The judgedismissed the complaint that allegedthattheRespondenthadviolatedSection8(b)(1)(A) and (2) of the Act by informing theCharging Party, employee Frances Cochran, that itwould seek her discharge and by requesting theEmployer, Pacific Bell, to discharge her for herfailure to pay certain moneys to the Respondent ata time when Cochran allegedly was under no obli-gation to tender those sums as a condition of em-ployment.We agree with the judge'sdismissal ofthe complaint, but we do so for the following rea-sons.We first agree with the judge's findings and rea-soning in section III,B,1of hisdecisionthat Coch-ran (1) was covered by the union-security clauserequiring employees who joined the bargaining unitto tender certain fees and dues to the Respondentand that(2) she was also covered by the grandfa-ther agreement that exempted certain employeesfrom this financial obligation but which listed threeconditions under which this exemption would ter-minate.We next agree with the judge's finding insection III,B,I of his decision that,under the termsof the grandfatheragreement,Cochran lost her ex-emption when she initiated a "permanent transfer"inApril 1985, and that she thereafter was subjectto the union-security clause.1'The General Counsel excepts to the judge's finding that the grandfa-ther agreement met the requirement that union-security provisions be ex-pressed in clear and unmistakable language. The General Counsel con-tends that the phrase"permanent transfer"noted in the grandfatheragreement is ambiguous because it is not clear whether it applies to em-ployees who,as Cochran did, exercise their right to "retreat"back totheir original position within 6 months of their transfer.The record, how-ever,shows that the phrase"permanent transfer"was clearly meant toWe next note that the Respondent in July 1987soughtCochran'sdischargeforher failure totender periodic membership dues or their equiva-lent.UnderPhiladelphia Sheraton,2a union seekingto enforcea union-securityclause against an em-ployee has a fiduciary duty to deal fairly with thatemployee.This requires that before a union mayseek the discharge of an employee for the failure totender owed dues and fees, it must at a minimumgive the employee reasonable notice of the delin-quency,includinga statementof the preciseamount and months for which dues are owed andof the method used to compute this amount, tellthe employee when to make the required payments,and explain to the employee that failure to pay willresult in discharge.3We find that the Respondentmet its fiduciary duty to Cochran in this case by itsJuly 1987 notification to her that is fully detailed insection III,A,3, of the judge's decision. The Re-spondent contacted Cochran and attempted tosecure voluntary compliance promptly on discov-ery of the fee arrearage. Accordingly, we affirmthe judge's dismissal of the complaint.4ORDERThe recommended Order of the administrativelaw judge is adopted andthe complaint is dis-missed.distinguish transfers to permanent positions from transfers to temporaryor occasional jobs,and that it has no connection with the provisions per-mitting employees to "retreat." As Cochran transferred to a permanentposition,her transfer was clearly "permanent,"and it was even so desig-nated on the form the Employer used to transfer her. Accordingly, wereject the General Counsel's argument2Hotel Employees Local568(Philadelphia Sheraton),136 NLRB 888(1962), enfd.320 F.2d 254 (3d Cit.1963).aWestern Publishing Co.,263 NLRB 1110, 1111-1112 (1982), and casescited there.4 Because we find that the Respondent met its fiduciary obligations toCochran before it sought her discharge,we need not pass on,and specifi-cally decline to rely on,the judge's discussion in sec III,B,2 of whetherCochran should have inquired into the interpretation and application ofthe union-security clause and the grandfather agreement.Robert R.Petering,Esq.,for the General Counsel.David Borgen,Esq.,ofBurlingame,California,andDonald Hon, Esq.,of San Diego,California,for theRespondent.Frances Cochran,of San Diego,California,pro se.DECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON,AdministrativeLaw Judge. Iheard this case in trialon February26, 1988, in SanDiego, California,pursuant to a complaint and notice ofhearing issuedon October 19, 1987, by theRegional Di-rector for Region 21 of the NationalLaborRelationsBoard based,on a chargefiled by Frances Cochran, anindividual,on August26, 1987,and an amended charge295 NLRB No. 27 COMMUNICATIONS WORKERS LOCAL 9509 (PACIFIC BELL)197filedon October13,1987,againstCommunicationsWorkers of America, Local 9509, AFL-CIO(Respond-ent or the Union).The complaint alleges and Respondent admits that Re-spondent's agents at various times informed Ms. Cochranthat it would request her employer,the Pacific BellCompany(the Employer),to discharge her for failure totender dues and initiation fees to Respondent.The com-plaintfurtheralleges and Respondent admits that at vari-ous times its agents contacted agents of the Employerseeking the discharge of Ms.Cochran as a result of herfailure to tender those sums.The complaint finally al-leges, and Respondent denies, that the above acts oc-curred at a time when Ms.Cochran was under no obliga-tion to tender dues or initiation fees as a condition of em-ployment thereby constituting violation of Section8(b)(1)(A)and (2)of the National Labor Relations Act(Act).All' partieswere given full opportunity to participateat the hearing,to introduce relevant evidence,to call, ex-amine, and cross-examine witnesses,to argue orally, andto file posthearing briefs.On the entire record,including briefs from the GeneralCounsel and Respondent,and based upon my observa-tion of the witnesses and their demeanor,Imake the fol-lowing'FINDINGS OF FACTI.JURISDICTIONThe Employerisa California corporation engaged inthe operation of a telephone and telegraph system in theStateof California.In the normal course and conduct ofitsbusiness operations,theEmployer annually enjoysgross revenues in excess of $1 million and purchases andreceives goods and supplies valued in excessof $50,000directly fromsuppliers located outside the State of Cali-fornia.The Employeris,and has been at all times materi-al, an employer engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(2),(6), and(7) of the Act.2II.LABOR' ORGANIZATIONRespondent is, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Evidence1.BackgroundAt relevanttimes Respondent has represented certainemployeesof the Employer who havebeencovered'As a result of the pleadings,stipulations of counsel,and the unchal-lenged testimony of various witnesses at the hearing,the parties substan-tially reduced the factual matters in dispute.Where not otherwise noted,my findings herein are based on the pleadings,stipulations, and/or uncon-tested documentary and testimonial evidence.2 The Employer was formerly part of the unified national telephonesystem which has since been restructured. The restructuringis not rele-vant to the instant case.under a seriesof collective-bargaining agreements. Therelevant contractual union-security language is not underchallenge and,in essence,requires employeeswho jointhe bargaining unit to tender initiation fees and periodicdues to Respondent.On May 31,1983,Respondent and the Employer ex-panded the existing.bargaining unit to include for thefirsttime the Employer's nonsupervisory marketing em-ployees located in its business services staffoffices.3 Thethen-existing contract was also applied to the employeesincluding the union-security clause.In so doing,howev-er, the parties, in a separate written agreement (thegrandfather clause),modifiedthe contract's union-securi-ty clause insofar as it wasto apply tothe accreted bar-gaining unit employees as follows:The Unionand the Company agree that certainpreviously non-represented employees named in ourlist to be furnishedto theUnion as soon as possible,who will be included in said bargaining unit, will beexempt from the obligation to tenderto -the Unionamounts equal to the periodic duesunder the provi-sions of Article17 of the Contract.This exemptionwill terminate for an employee under the followingconditions:1.As the resultof an employee-initiated perma-nent transfer,an employee changes titleor work lo-cation; or2.The employeebecomes a member of theUnion; or3.Theemployee voluntarily elects to tender tothe Union an amount equal to the periodic dues.The Unionand the Companyfurtheragree thatany new employees added to the Business ServiceCenters and Business Services Staff or employeeswho permanently replaceany of theabove-men-tioned exempt employees will be obligated to tenderthe Unionamounts equalto theperiodic dues underthe provisionsof Article 17.The collective-bargaining agreement; including boththeunion-ssecurityandthe "grandfather agreement"quotedabove,had been renewed and extended withouthiatus through the time of the hearing.2.Cochran's employmenthistoryFrancesCochranwas initiallyhired bythe EmployerinAugust1978 as a servicerepresentativeat the Em-ployer'sbusiness office on "B" Street in San Diego, Cali-fornia, and continued in that capacity until April 1985.Ms. Cochran'spositionwas one of those accreted intotli'eunit represented by Respondent in 1983.According-ly,Cochranbegan receiving the wages and, benefits setforthin the contract and became subject to the union-se-curity clause as modifiedby thegrandfather clause.At thetime the accretion and grandfather clause wereconsummated, the Employerand Respondent made vari-ous efforts to inform the accreted employeesof the de-tails and consequences of the agreements.Credible testi-0While the accretion was apparently challenged at the time of its oc-currence,the General Counsel does not contest its propriety here. 198DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDmony was received that both the Employer and Re-spondent'sagents addressed employees concerning theaccretion,the grandfather clause and its application. Anemployee working in the same area as Cochran crediblytestified that she was specifically informed that grandfa-thered employees would lose their grandfather status ifthey transferred out of the work group.Cochran testi-fied,however, that though she received information re-specting the terms and consequences of the accretion, in-cluding the fact that new employees and employeestransferring into her office would not be exempt fromthe union-security clause, she was never told that shewould lose her "grandfather"status by transferring outof the newly accreted group.In April 1985 Cochran initiated a transfer procedureapplicable to bargaining unit employees.Cochran ineffect sought to transfer to a full-time position in a sepa-rate office and under a different district manager. TheEmployer'spersonnel practices applicable to such atransfer allow an employee who receives such a transferto seek to "retreat" within 6 months of acceptance of theposition.A retreat is, in essence, a return to the formerposition.InAugust 1985 after receiving her voluntarytransfer in April 1985,Cochran timely initiated the "re-treat" process and, in September 1985, returned to herofficeand former duties,4 remaining there to the time ofthe hearing.3.The Union's actions respecting CochranDuring Cochran's initial stint in the business office as a"grandfathered" employee Respondent made no effortsto apply the union-security clause to her nor did she everjoin or tender moneys to Respondent.Following hertransfer inApril 1985 to a position which was notexempt from the union-security obligations of the con-tract, the Union made no attempt to obtain dues or initi-ation fees from her nor did she volunteer to make suchpayments.After Cochran's return to her original posi-tion,through the exercise of her "retreat"inAugust 1985through June 1987, the Union still made no effort toinduce Ms. Cochran to tender dues or initiation fees andCochran didnot initiate such payments.5In June 1987 an employee in Cochran'swork group,Kurt Hauser, who was working as a member of Re-spondent's audit committee,noticed Cochran's name onthe Employer's computerized list of grandfathered em-ployees.Knowing that Cochran had transferred to herposition from a nongrandfathered office,Hauser reportedthematter to Respondent's secretary-treasurer,RobertSarsfield,who in turn initiated an investigation of the* Transfers of the type involving Cochran are covered in some detailby the collective-bargaining agreement at Sec.304.06 et seq. An employ-ee seeking to "retreat"to his or her former position is not entitled toreturn immediately but, rather,will be transferred if and only when a va-cancy in the previous position occurseThe Union's inaction was based on simple ignorance of her status.Following her return to her original position,the Employer's recordscontinued to list her on computer prepared nonmembershiplists,thus, ineffect,labeling her as a grandfathered employee exempt from union secu-rity.While there was some dispute on brief as to whether or not theUnion should have been able to discern Cochran's status as a returninggrandfathered employee from other records available to it and that itsfailure to do so was negligent,Ifind it unnecessary to decide the ques-tion. See further discussion,infra.union-security status of Cochran.The matter was ulti-mately referred to Respondent'svice president, CarolStegall,who commenced Respondent's standard proce-dures in such matters.Thus, Stegall contacted Joan Jor-genson,the Employer'spersonnel agent in the districtbusiness office responsible for union-security questions,and asked that she issue a payroll deduction. authoriza-tion to Cochran to allow her to authorize the checkoff ofunion-security payments to Respondent.A few days later Stegall learned that Cochran was ap-parently unwilling to sign such a form.Stegall thereafterspoke with Cochran by telephone on July 2, 1987. Inthat call Cochran took the position that she remained agrandfathered employee not subject to the contract'sunion-security clause.Stegall told Cochran that she hadlost her grandfather status at the time she transferred of-fices.Cochran reasserted that she had not lost her grand-father status.Stegall explained that the Union's delay incontacting her was based upon mistaken interpretation ofpayroll records.Cochran's position,as testified to by Ste-gall,was "basically that nobody had ever told her thatshe'd lose her grandfather status and that she felt she wasstill grandfathered."Following their conversation Stegall sentCochran aletterwith the following text:Please be advised that Article 3.06 of the PacificBell contract specifically states, in part,employees"shall as a condition of employment pay or tenderto the Union amounts equal to the periodic dues."Thismeans payment is mandatory.Union dues or dues equivalence are deducted thefirstpayroll period of the month.The dues rate isequal to two(2) hours of your basic rate of pay.You have the option of making payments by payrolldeduction or by direct payments to the Local.Should you decide to make payments,payments aredue by the first of the month and are in arrears bythe last day of the month.Notification to the Unionof your choice to make direct payment or thereturn of your payroll deduction card to your Dis-trictOffice is necessary by July 15, 1987 otherwisewe must implement the contract, which means tonotify the Company to terminate your employment.We have the right to collect back dues to May1985 totaling$662.72.We definitely want to correctthis error immediately.If you have any questions about the Union, pay-ment of dues,or representation do not hesitate tocall the Union office on 619-695-1509.Receiving no word fromCochran, on July16, 1987, Ste-gall sent a standard notice toCochran andto the Union'sdistrict officecertifyingthat Cochranhad failed to payor tender periodic membership duesfor theperiodMay1985 to the date of the letter for an amount totaling$662.72.Cochran apparently received this letter onJuly 20,1987, and wrote to Respondent's area director that sameday. In her letterto the director,Cochran recites her his-tory ofemployment and notes in part: COMMUNICATIONS WORKERS LOCAL9509(PACIFIC BELL)What instigated this whole affair was that I tem-porarily transferred to the resident side of the housefrom May 19 1985 to August 1985 with the under-standing that I was still a grandfathered service rep-resentative with retreat rights up to six months.At no time was I informed that this move wascontingent on becoming associatedwith the Unionand paying union dues nor that my "grandfather"status was in jeopardy.... the union has no authority over me andnever has. I resent the fact,that they lied by sayingI stopped paying and now are trying to barge intomy life because as to whattheybelieve was a com-puter error.On July 23, 1987, Respondent's International transmit-ted the July 16 notice to Respondent and asked the Em-ployer "in accordance with the attached,please processthe termination of Frances Cochran for nonpayment ofdues."The Employer received the request for dismissalon July 27, 1987, and,consistent with its normal practicein such matters,initiated a series of contactswith Coch-ran. Thus, in a memorandum to Cochran's district man-ager, the Employer's Industrial Relations Department in-structed the district manager:Please contact the employee promptly.Inform theemployeewe must have satisfactory evidencewithin ten days that the delinquency has beencleared if she wishes to continue employment withus.Please notify our office by telephone [phonenumber omitted]of the result of the contact withthe employee.On August 26, 1987,the district manager was sent a"three-day letter" by theIndustrialRelationsDepart-ment informing her that Cochran must supply evidenceof satisfaction of the delinquency within 3 days.6Faced withthese circumstances,Cochranentered intoan agreement with Respondent under which periodicpayments would be made on her union-security arrears.Cochran filed the instant charge on August 26,1987, andsigned the agreementwith the Unionon September 1,1987.The payment schedule in the agreement has appar-ently been followed. Cochran remained in the Employ-er's employ at the time of the hearing.B. Analysis and ConclusionsThis case presents essentially two separate questions.First, is Respondent entitled, under the unusual circum-stances set forth above, to apply the union-securityclause to Cochran prospectively, i.e., after notifying herof her obligations?Second,isRespondent entitled to seekdues from Cochran retroactive to 1985?These two issuesrequire the threshold resolution of the applicability of theunion-security clause, as modified by the grandfatherclause, to "retreating"employees.1.Does the union-security clause apply to Cochran?The application of the union clause-security to Coch-ran in the instant case involves several questions.First, is6 That 3-day deadline was subsequently extended199the general question:does an employee who initiates apermanent transfer but thereafter utilizes the employer's"retreat" provisions to return to the original position losehis or her grandfathered status? The General Counselargues that the retreat provisions,which are exercisablewithin a 6-month period after an employee initiated per-manent transfer has occurred,protects a grandfatheredemployee if a retreat right is exercised.Respondentstrongly contests this interpretation,arguing the clauseoperated as of any transfer and never considered "re-treats" as relevant.'I reject the General Counsel's notionthat somehow the retreat provisions create an exceptionto the clear meaning of the grandfather agreement that agrandfather exemption would be immediately lost by anyemployee who transfers or changes title or work loca-tions.In making this finding I am mindful of the Board'sdoctrine, as set forth in the General Counsel's cited case,JackWatkins,G.M.C.,203 NLRB 632,635 (1973). Inthat case Judge Rasbury, with Board approval,stated:Moreover,the Board has for many years had apolicy that the union- security provisions reliedupon in justification for discharge must be expressedin clear and unmistakable language. [Footnote omit-ted.] . . . In view of the extreme consequences thatcan legally be imposed upon the nonconformingemployee, it is not asking too much to require theparties to a labor agreement to express the essentialsof union-securityprovisions in unmistakable lan-guage. [Footnote omitted.]Ifind that the grandfather agreement clearly meetsthis rigorous Board standard.Accordingly,Ifind thatthe grandfather status of an employee under the union-security clause is lost when a permanent employee trans-fer is initiated irrespective of whether or not a subse-quent retreat occurs.Therefore,I find Cochran was sub-ject to the union-security clause at all times after her1985 transfer.2.Respondent's right to apply the union-securityclause toCochran from July 1987Ihave found the union-securityclause applies tograndfathered employees who have initiated permanentemployee transfers even thoughtheyhave subsequentlyretreated to their former position.Therefore, Cochranwas subject to the clause.The GeneralCounsel arguesfurther, however, that for theUnionto properlyobligateCochran,itmust have informedCochranfully and un-mistakablyof the fact thatshe would lose her grandfa-ther status before she undertook her transfer.Thus, theGeneral Counsel's view is that, becauseCochran was notaware that she was abandoning her grandfather status bytransferring positions inMay 1985, the Union may notthereafter use her transfer against her to deprive her ofher.grandfather status.Thus,the General Counsel arguesTThe Employer's staff manager of labor relations, Eugene Hutchings,and one of the Employer'snegotiatiors of the grandfather agreement,specifically agreed with the Union's interpretation of the clause and as-serted this interpretation was the intention of the parties from the incep-tion.I credit this unchallenged testimony. 200DECISIONS OF THENATIONALLABOR RELATIONS BOARDthateven if the union-securityclauseappliestotransfer/retreat employees,itcannotapply to Cochranon the facts present herein.As will be discussed in greater detail infra, I do notfind that Cochran's alleged ignorance of the conse-quences of a permanently initiated transfer may be usedon this record to deny Respondent the right to apply itsunion-security clause to Cochran after notifying her ofher obligations.It is clear that, at the time the grandfa-thered employees were accreted into the bargaining unit,both management and union agents discussedwith em-ployees their inclusion under the contract and the exist-ence and consequences of the grandfather clause. Coch-ran, while she admitted of an incomplete recollection, re-called that the grandfathered clause was discussed inmeetings at the worksite and that she was told that newemployees and employees transferring into the businessoffice would be covered by the union-security clause. AsJudgeRogesin stated inTeamsters Local 630 (Ralph'sGrocery),209 NLRB 117,125 (1974),even if a union hasnot fully fulfilled its duty to notify an employee of thespecific obligations and application of a union-securityclause,where an employee has knowledge of the exist-ence of a union-security clause,there is a duty on thepart of the employee to inquire further respecting the in-terpretation and application of its terms.8In this case the language of the grandfather clauseclearly applied to transfers and Cochran should haveknown that by transferring she would lose her grandfa-ther status. Accordingly, I do not find that Cochran's ap-parent ignorance of the consequences of her transfer ex-empts her from coverageby theunion-security clausewhen she returned to her previously grandfathered posi-tion.Thus, I find that Cochran's lack of sufficient infor-mation regarding her status under the grandfather clausein exercising her "retreat"rights in connection with apermanently initiated employee transfer is not a valid de-fense toCochran'sunion-security obligations followingher notification by the Union of that obligation in July1987.It follows, therefore,that Respondent was entitledto apply the union-security clause to her after notifyingher of her obligations.3.WasRespondent entitledto seekbackpaymentsfrom Cochran?a.The standard to applyThe Union in July 1987 sought and subsequently ob-tained,under the threat of causing the Employer to ter-minateCochran,back dues and initiation fee equivalent8 An Employer-prepared document was received into evidence overthe strenuousobjectionof Respondent which contained an entry that anemployer agent had telephoned the union office and been informed by anunidentified individual that an employee under Cochran's circumstanceswould not lose her grandfather status.There is noevidencethat Cochranwas ever informed that this was the union's view nor is there any evi-dence identifying who, if anyone,at the union office made such a repre-sentation.Respondent objected to receipt into evidence of this documentas a business. record,arguing it was lacking in trustworthiness.I agreewith Respondent that the document is not sufficient to establish any factsrelevant to my findings herein.I reaffirm my ruling at the hearing, how-ever,that the document was receivable into the record for considerationwith all other evidence in resolving the issues in dispute.payments from 1985. The General Counsel argues that,even if a union is at all times entitled to collect dues andfees, itmay not sit on its hands for an unreasonableperiod and then require an employee to make up all backpayments.This, argues the General Counsel,iswhat Re-spondent did in the instant case.The General Counsel relies heavily on the Board's de-cision inMachinistsLodge 946 (Aerojet-General),186NLRB 561 (1970).The Board in that case held an em-ployee who failed to make required payments under aunion-security clause for more than 7 years could not bedischarged at a union's request without proper noticeand an opportunity to come into compliance with theunion-securityclause.The Board stated at 562:When [the applicable employee] continued to workfor years. . .without any attempt by Respondentto enforce against him a union security provision,he could well have assumed that Respondent wasnot interested in him as a member and that he couldwork freely as a non-member.We hold that theUnion was required"at a minimum"to tell [the ap-plicable employee] that under the new contract itwould no longer countenance his non-membershipand failureto paydues.The Union's failure to meetthis duty is not excused by its assertion that it hadno hostile intent. [Footnote omitted.]Respondent correctly points out that theAerojetcaseturned on the question of a union's obligation to notifyemployees of union-security obligations and that anybroader holding is but dictum.The Union also cites twolater cases,Teamsters Local 630 (Ralph's Grocery),supra,and John J.Roche & Co.,231NLRB 1082 (1977), inwhich labor organizations, after providing reasonablenotice to employees of dues obligations and arrearages,were entitled to seek back dues under a union-securityclause for periods of time substantially before the notifi-cation of the employees that they had a union-securityobligation.I agree with Respondents counsel's argument on briefthat theAerojet-Generalcase is obiter dictum insofar as itgoesbeyond thenarrow holding that employees must benotified of their union-security obligations and arrearagesand must be provided an opportunity to fulfill their obli-gations before discharge is sought.The fact that theAer-ojetlanguage relied on by the General Counsel is dictumand the further fact that Respondent has been able tocite cases in which the Board has allowed unions to seekarrearages for substantial periods prior to notification ofan employee of his obligations under a union-securityclause does not render theAerojet-Generaldoctrine inap-plicable.This is so because the essence of a "minimumstandard" language inAerojetisbut a restatement of anequitable or estoppel analysis which flows inevitablyfrom the very nature of a union's fiduciary obligation toemployees in the application of a union-security clause.In this sense the minimum standard involved inAerojetderives from a long line of Board cases viewing union se-curity as a fiduciary matter. Thus it is not theAerojetdictum but the more general holding that a union holds afiduciaryobligation to union-securityobligorswhich COMMUNICATIONS WORKERS LOCAL9509(PACIFIC BELL)201controls this case. This equitable doctrine requires thefacts of eachcase tobe considered to determine the equi-ties of applying a valid union-securityclause in a mannerproducingsubstantial arrearages.b.The factors to considerIn the instant case, althoughCochranwas aware in1985 of her unit accretion and the existence of a contrac-tual union-security clause with a grandfather provision,there is no evidence that during the course of the eventsin question herein,she actively sought to evade a per-ceived union-security obligation.Thus,beyond the merefact of her not contacting the Union,there is no evi-dence of fraud or deceit by Cochran or that she attempt-ed to conceal her employment status from the Union. Ifind that Cochran hada sincereview, during all theevents in controversy herein, she was not in fact coveredby the union-security clause.As wasdiscussed supra, Ihave also found that Cochran had been sufficiently noti-fied of the existence of the union-security clause and thegrandfather provisions so that she had a duty to inquireregarding the applicability of the exemption provisions ofthe grandfather clause to her transfer in 1985.I find thatwhileMs.Cochran was sincere in her belief that theunion-security clause did not apply to her, that she wasnot necessarily reasonable in this belief:(1) because ofthe clarity of the grandfather clause exemption rulewhichstatesthat those who enjoyed grandfather statuslost that status when they undertook an employee initiat-ed permanent transfer,and (2)because of her failure toinquire regarding her status either at the time of hertransfer or during the period thereafter when she was inan office she knew, or should have known, was coveredby theunion-securityclause.An additional factor to be considered in this equitableanalysis is the cause of the Union's substantial delay inseeking union-security payments from Ms.Cochran. Onthe facts of this case I find that the system of reportingbetween the Employer and Respondent concerningunion-securitymatters was not designed for the unusualsituation confronted regarding Cochran in 1985. Therewas simply a failure of reporting and interpretation ofrecords. As a result, the Union's ignoranceof Cochran'sstatuswas not as a result of negligence or misdealing.When large numbers of personnel are handled by auto-mated processes,the occasional miscategorizing of oddor unique situations is not unusual. I find such a circum-stance pertainedto Cochran's status vis-a-vis the union-security reporting and interpreting procedures of theEmployer and the Union.The reasonableness of a union's efforts to satisfy ar-rearages is also a factor to be considered in an equitableanalysis.Apparently Respondent was originally willingto accept from Cochran a simple acknowledgement ofher union-securityobligation coupledwith the com-mencement of prospective dues payments.When Ms.Cochran was unavailing and asserted her immunity fromunion-security obligations,Respondent proceeded, as wasits standard practice,with attempts to obtain all arrear-ages and notified the Employer that unless those obliga-tions were completely satisfied, Cochran should be termi-nated.The settlement reached by Cochran and theUnion contained a payment schedule which allowed re-duction of her arrearages over time,i.e.,a payment planwas accepted.Finally, in considering the equitable doctrine as ap-plied to union-security cases,it is useful to consider theBoard's analysis of the congressional policy underlyingSection 8(b)(2) in this area.The Board has emphasizedthatSection 8(b)(2) and its related Section 8(a)(3)(B) was,.not to protect free riders against excessive union de-mands, but rather to ensure that employees who werewilling to pay their financial obligations were not dis-charged for improperreasons."TeamstersLocal 630(Ralph'sGrocery),209NLRB 117, 125 fn. 19 (1974),quotingSeafarers (TomlinsonFleet),149NLRB- 1114,1118-1121 (1964).c.Balancing the equitiesBalancing all these factors, I am convinced that it isnot improper for Respondent to apply the union-securityclause to Cochran retroactively to 1985. I make this find-ing because of the absence of negligence by Respondentin failing to notify Cochran sooner and because of theclarity of the grandfather clause provisions as they ap-plied to her.Cochran had no reasonable grounds to be-lieve she could remain "grandfathered"after her transferto her new job or after her "retreat"to her original posi-tion.The Union acted reasonably in my view when itprovided Ms. Cochran a payment schedule even thoughithad earlier offered a compromise which waived allback dues. I find, therefore, that the Union could proper-ly seek all back dues to 1985.ConclusionI have found that the union-security clause applied toCochran at all times after her initial transfer in 1985, not-withstanding her subsequent retreat.I have further foundthat the Union was entitled under the circumstances ofthis caseto holdtoMs.Cochran to herdues obligationsafter notifying her of that obligation in July 1987. Final-ly, I have found that the Union was entitled,as discussedabove, to seek from Cochran union-security arrearages to1985 notwithstanding the equitable arguments-made bytheGeneral Counsel.Having made those findings it isclear that Respondent was further entitled to assert toboth the Employer and to Cochran that a failure to pay.her union-security arrearages would result in a requestfor her discharge. The subsequent request for dischargeunder these circumstances as well as the entry-into thesettlement regarding union-security arrearages were alsonot improper.It follows, therefore,that Respondent hasat no time violated Section 8(b)(2) or Section(1)(A) ofthe Act.The complaint,thereforewill be dismissed inits entirety.CONCLUSIONS OF LAW1.The Employer is an employerengaged in commercewithinthemeaningof Section 2(2), (6), and (7) of theAct. 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondentat no timeviolated the National LaborRelationsAct asalleged inthe complaint.On these foregoing findings of fact and conclusions oflaw and the entire record in this case, I issue the follow-ing recommended9ORDERThe complaintis dismissed in its entirety.9 If no exceptions are filed asprovided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of theRules,be adopted by theBoard and all objections to them shallbe deemed waived forallpur-poses.